"In making and levying the assessments aforesaid, the city council shall specify the lots and pieces of ground on and against which the same is made by such description as will fairly and reasonably designate the same, and shall name the owner or owners at the time of such assessment, if known; or if not known, shall designate as unknown. * * * "
The ordinance of the city making the assessment against the property does not name the owners nor designate them as unknown, as required by section 60. The assessment was therefore invalid. The Elmendorf Case is inapplicable for the reason that the provisions of the statute governing in that case are entirely different from section 60 of the El Paso Charter.
Waiving any question as to the sufficiency of the preliminary notice under section 59, and the fact that lot 12 does not abut on the street paved, the writer is of the opinion that the assessment ordinance itself is fatally defective in the particular indicated.